Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 20, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  147391 & (57)                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 147391
                                                                    COA: 307360
                                                                    Calhoun CC: 2011-002060-FH
  MATTHEW CHARLES McKINLEY a/k/a
  JEFFREY ALAN NEWBOLD,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion for permission to file an in propria persona
  supplement is GRANTED. The application for leave to appeal the May 16, 2013
  judgment of the Court of Appeals is considered, and it is GRANTED, limited to the
  issues: (1) whether an order of restitution is equivalent to a criminal penalty, and (2)
  whether Michigan’s statutory restitution scheme is unconstitutional insofar as it permits
  the trial court to order restitution based on uncharged conduct that was not submitted to a
  jury or proven beyond a reasonable doubt. See Southern Union Co v United States, 567
  US ___; 132 S Ct 2344; 183 L Ed 2d 318 (2012); Apprendi v New Jersey, 530 US 466;
  120 S Ct 2348; 147 L Ed 2d 435 (2000); contra People v Gahan, 456 Mich 264 (1997).

         The Criminal Defense Attorneys of Michigan and the Prosecuting Attorneys
  Association of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issues presented in this case may move the Court
  for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 20, 2013
         s1113
                                                                               Clerk